Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The claimed feature directed to labelling image elements of said colour image within a region having a colour or colour pattern corresponding either to (i) a surface colour or surface colour pattern of a utensil used intraorally while obtaining said scanning dataset or (ii) to a colour pattern corresponding to a colour pattern of a tooth surface area comprising undesired stains or particles, filtering out of said 3D point cloud data, data points that map to labelled image elements of said colour image, along with the other limitations, is not taught or suggested by the prior art. 
	The closest prior art Thornton (US 2015/0045926) in paragraph [0036] describes “In certain embodiments, the step of trimming one or more surfaces to define a periphery may be performed with one or more of point-cloud model 40a, polygon mesh model 40b, NURBS model 40c, and/or solid model 40d.” However, Thorton does not labelling image elements of said colour image within a region having a colour or colour pattern corresponding either to (i) a surface colour or surface colour pattern of a utensil used intraorally while obtaining said scanning dataset or (ii) to a colour pattern corresponding to a colour pattern of a tooth surface area comprising undesired stains or particles, filtering out of said 3D point cloud data, data points that map to labelled image elements of said colour image, alone or in combination with other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SALAH; Philippe et al.	US 20180185125 A1	METHOD FOR MONITORING DENTITION
Lior; Dan Uri et al.	US 20170181817 A1	Method and Apparatus for Generation of 3D Models with Applications in Dental Restoration Design
Kopelman; Avi et al.	US 20150209118 A1	ADHESIVE OBJECTS FOR IMPROVING IMAGE REGISTRATION OF INTRAORAL IMAGES
Bangera; Mahalaxmi G. et al.	US 20150054945 A1	SYSTEMS, METHODS, AND DEVICES FOR ASSESSING MICROBIOTA OF SKIN
Thornton; W. Keith	US 20150045926 A1	SYSTEM AND METHOD FOR FORMING A CUSTOM MEDICAL MASK FROM A THREE-DIMENSIONAL ELECTRONIC MODEL
Kocherscheidt; Gerrit et al.	US 20140177931 A1	METHOD FOR RECORDING MULTIPLE THREE-DIMENSIONAL IMAGES OF A DENTAL OBJECT
Andreiko; Craig A.	US 20140067335 A1	CUSTOM ORTHODONTIC APPLIANCE SYSTEM AND METHOD
Zhang; Hongsheng et al.	US 20110007138 A1	GLOBAL CAMERA PATH OPTIMIZATION
Thornton; W. Keith	US 20080006273 A1	System and Method for Forming a Custom Medical Mask from a Three-Dimensional Electronic Model


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485